       Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiff,                     )    CIVIL ACTION NO.
                                    )    1:19-CV-04330-MHC
v.                                  )
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY                             )
                                    )
     Defendant.                     )
__________________________________________________________________

                   NOTICE OF SERVICE OF SUBPOENA

      Pursuant to F.R.C.P. 45 (b)(1), Defendant will serve a Subpoena for

Production of Documents to: Georgia Perinatal Consultants at Northside Women’s

Center. A copy of said subpoena is attached hereto.

      This 20th day of December, 2019.

                                        ISENBERG & HEWITT, P.C.

                                        /s/ Hilary W. Hunter
                                        Brent J. Kaplan
                                        Georgia Bar No. 406825
                                        Hilary W. Hunter
                                        Georgia Bar No. 742696
                                        600 Embassy Row, Suite 150
                                        Atlanta, GA 30328
                                        770-351-4400 (Telephone)
                                        Attorneys for Defendant
       Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 2 of 7




                      LOCAL RULE 7.1 CERTIFICATE

      The undersigned counsel hereby certifies that this pleading was prepared with

one of the font and point selections approved by the Court in L.R. 5.1.C.

Specifically, Times New Roman was used in 14 point.



                                      /s/ Hilary W. Hunter
                                      Brent J. Kaplan
                                      Georgia Bar No. 406825
                                      Hilary W. Hunter
                                      Georgia Bar No. 742696
                                      Isenberg & Hewitt, P.C.
                                      600 Embassy Row, Suite 150
                                      Atlanta, Georgia 30328
                                      770-351-4400 – (T)
                                      Attorneys for Defendant
       Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 3 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiff,                     )    CIVIL ACTION NO.
                                    )    1:19-CV-04330-MHC
v.                                  )
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY                             )
                                    )
     Defendant.                     )
__________________________________________________________________

                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on December 20, 2019 she filed a copy

of this Notice of Service of Subpoena upon counsel for Plaintiffs via notification

through the Court’s CM/ECF System.


                                        ISENBERG & HEWITT, P.C.

                                        /s/ Hilary W. Hunter
                                        Hilary W. Hunter
                                        Georgia Bar No. 742696
                                        600 Embassy Row, Suite 150
                                        Atlanta, GA 30328
                                        770-351-4400 (Telephone)
                                        Attorneys for Defendant
                               Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 4 of 7
AO 88B        (Rev. 0 2 / 1 4 ) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action




                                                    UNITED STATES DISTRICT COURT
                                                                                                for the


                                                                            Northern District of Georgia



                       Marcia Scott and Israel Scott
                                                                                                    )

                                         Plaintiff                                                  )

                                             v.                                                     )             Civil Action No.             1 :19-CV-04330-MHC

         Safeco I n s u r a n c e Co mpan y of I n d i a n a , A Liberty                            )

                                 Mutual Company                                                     )

                                        Defendant                                                   )



                                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS

                                      OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION


To:                                                     G e o r g i a P e r i n a t a l C o n s u l t a n t s at N o rt h s i d e W o m e n ' s Center

                 ATTN: B i l l i n g ; P e r i m e t e r S u m m i t , N o r t h s i d e C u s t o m e r S e r v i c e , # 1 5 0 , 1 0 0 1   S u m m i t B l v d . , Atlanta, GA 3 0 3 1 9

                                                                       (Name ofperson to whom this subpoena is directed)



           � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: See Attached




I       Place:   I s e n b e r g & Hewitt, P C                                                                     Date and Time:

I                600 E m b a s s y Row, S u i t e 1 5 0
                                                                                                                                             0 1 /20/2020 1 :00 p m
!                A t l a n t a , G A 30328



            O    Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or

other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party

may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.



    I   Place:                                                                                                I   Date and Time:                                                          i
                                                                                                                                                                                                 I




                                                                                                                                                                                                 I




                 The following provisions of F e d . R. Civ. P . 45 are attached - Rule 45(c), relating to the place of compliance;

Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential consequences of not doing so.



Date:               12/20/2019



                                              CLERK OF COURT



                                                                                                                     O R �
                                                                                                                                 �
                                                                                                                                 -------I----
                                                                                                                                          _..___
                                                                                                                                             -   �
                                                                                                                                                 � �-
                                                                                                                                                      h!!--�:-;z_                 'fP
                                                                                                                                                                                        --
                                                        Signature of Clerk or Deputy Clerk                                                           Attorney's signature




The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                                                   Safeco I n s u r a n c e


Compan             of I n d i a n a                                                                                        , who issues or requests this subpoena, are:


    H i l a r y W. H u n t e r , l s e n b e r g & H e w i t t , 600 E m b a ssy Row, # 1 5 0 , Atlanta 3 0 3 2 8 ; h i l a r y @ i s e n b e r g - h e w i t t . c o m ; 7 7 0 - 3 5 1 - 4 4 0 0



                                                    Notice to the person who issues or requests this s u b p o e n a

If this subpoena commands the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before

it is served on the person to whom it is directed. Fed. R. Civ. P . 45(a)(4).
                           Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 5 of 7
AO 88B     (Rev.   0 2 / 1 4 ) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)




                                 Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 1 2 / 1 / 1 3 )


(c) Place of Compliance.                                                                          (ii) d i s c l o s i n g an unretained expert's opinion or information that does

                                                                                            not describe specific occurrences in dispute and results from the expert's

 ( 1 ) For a Trial, Hearing, or Deposition. A subpoena may command a                        study that was not requested by a party.

person to attend a trial, hearing, or deposition only as follows:                              (C) Specifying Conditions as an Alternative. In the circumstances

  (A) within 1 0 0 miles of where the person resides, is employed, or                       described in Rule 45(d)(3)(B), the court may, instead of quashing or

regularly transacts business in person; or                                                  modifying a subpoena, order appearance or production under specified

  (B) within the state where the person resides, is employed, or regularly                  conditions if the serving party:

transacts business in person, if the person                                                       (i) shows a substantial need for the testimony or material that cannot be

     (i) is a party or a party's officer; or                                                otherwise met without undue hardship; and

     (ii) is commanded to attend a trial and would not incur substantial                          (ii) ensures that the subpoenaed person will be reasonably compensated.

expense.

                                                                                            (e) Duties in Responding to a Subpoena.

 (2) For Other Discovery. A subpoena may command:

  (A) production of documents, electronically stored information, or                          (1) Producing Documents or Electronically Stored Information. These

tangible things at a place within 1 0 0 miles of where the person resides, is               procedures apply to producing documents or electronically stored

employed, or regularly transacts business in person; and                                     information:

  (B) inspection of premises at the premises to be inspected.                                  (A) Documents. A person responding to a subpoena to produce documents

                                                                                            must produce them as they are kept in the ordinary course of business or

(d) Protecting a Person Subject to a S u b p o e n a ; Enforcement.                         must organize and label them to correspond to the categories in the demand.

                                                                                               (B) Form for Producing Electronically Stored Information Not Specified.

 ( 1 ) Avoiding Undue Burden or Expense,· Sanctions. A party or attorney                    If a subpoena does not specify a form for producing electronically stored

r e s p o n s i b l e for i s s u i n g and serving a subpoena must take reasonable steps    information, the person responding must produce it in a form or forms in

to avoid imposing undue burden or expense on a person subject to the                        which it is ordinarily maintained or in a reasonably usable form or forms.

subpoena. The court for the district where compliance is required must                         (C) Electronically Stored Information Produced in Only One Form. The

enforce this duty and impose an appropriate sanction-which may include                      person responding need not produce the same electronically stored

lost earnings and reasonable attorney's fees-on a party or attorney who                      information in more than one form.

fails to comply.                                                                               (D) Inaccessible Electronically Stored Information. The person

                                                                                            responding need not provide discovery of electronically stored information

 (2) Command to Produce Materials or Permit Inspection.                                      from sources that the person identifies as not reasonably accessible because

   (A) Appearance Not Required. A person commanded to produce                                of undue burden or cost. On motion to compel discovery or for a protective

documents, electronically stored information, or tangible things, or to                      order, the person responding must show that the information is not

permit the inspection of premises, need not appear in person at the place of                 reasonably accessible because of undue burden or cost. If that showing is

production or inspection unless also commanded to appear for a deposition,                   made, the court may nonetheless order discovery from such sources i f the

hearing, or trial.                                                                           requesting party shows good cause, considering the limitations of Rule

   (B) Objections. A person commanded to produce documents or tangible                       26(b)(2)(C). The court may specify conditions for the discovery.

things or to permit inspection may serve on the party or attorney designated

in the subpoena a written objection to inspecting, copying, testing, or                      (2) Claiming Privilege or Protection.

sampling any or all of the materials or to inspecting the premises-or to                      (A) Information Withheld. A person w i t h h o l d i n g subpoenaed information

producing electronically stored information in the form or forms requested.                  under a claim that it is privileged or subject to protection as trial-preparation

The objection must be served before the earlier of the time specified for                    material must:

compliance or 1 4 days after the subpoena is served. If an objection is made,                    (i) expressly make the c l a i m ; and

the following rules apply:                                                                       (ii) describe the nature of the withheld documents, communications, or

      (i) At any time, on notice to the commanded person, the serving party                  tangible things in a manner that, without revealing information itself

may move the court for the district where compliance is required for an                      privileged or protected, w i l l enable the parties to assess the c l a i m .

order compelling production or inspection.                                                    (B) Information Produced. If information produced in response to a

      (ii) These acts may be required only as directed in the order, and the                 subpoena is subject to a claim of privilege or of protection as

order must protect a person who is neither a party nor a party's officer from                trial-preparation material, the person making the c l a i m may notify any party

significant expense resulting from compliance.                                               that received the information of the claim and the basis for it. After being

                                                                                             notified, a party must promptly return, sequester, or destroy the specified

 (3) Quashing or Modifying a Subpoena.                                                       information and any copies it has; must not use or disclose the information

   (A) When Required. On timely motion, the court for the district where                     until the c l a i m is resolved; must take reasonable steps to retrieve the

compliance is required must quash or modify a subpoena that:                                 information if the party disclosed it before being notified; and may promptly

      (i) fails to allow a reasonable time to comply;                                        present the information under seal to the court for the district where

      (ii) requires a person to comply beyond the geographical limits                        compliance is required for a determination of the claim. The person who

specified in Rule 4 5 ( c ) ;                                                                produced the information must preserve the information until the claim is

      (iii) requires disclosure of privileged or other protected matter, if no               resolved.

exception or waiver applies; or

      (iv) subjects a person to undue burden.                                                (g) Contempt.

  (B) When Permitted. To protect a person subject to or affected by a                        The court for the district where compliance is required-and also, after a

subpoena, the court for the district where compliance is required may, on                    motion is transferred, the issu ing court-may hold in contempt a person

motion, quash or modify the subpoena if it requires:                                         who, having been served, fails without adequate excuse to obey the

       (i) d i s c l o s i n g a trade secret or other confidential research,                subpoena or an order related to it.

development, or commercial information; or




                                                For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note ( 2 0 1 3 ) .
            Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 6 of 7




        ATTACHMENTTOSUBPOENATOPRODUCEDOCUMENTS


        As used herein, the term "document" shall mean the original of every writing



or record of every type and description that is in the possession, custody or control



of Georgia Perinatal             Consultants,       including,     without      limitation or exception,             all



correspondence           (including      all   correspondence         and/or     reports      to    and    from     any



attorneys), memoranda, all portions of file folders and/or jackets, stenographic and



handwritten       notes,     studies,       publications,       books,     pamphlets,         voice       recordings,



reports,     minutes,      telegrams,          facsimiles,      memoranda          or     agreements,           diaries,



calendars, invoices, b i l l s , summaries, checks, drafts, employment contracts, medical



records, and all other records or writings. The request includes every copy of such



document whether or not the original is in Plaintiffs possession, custody or control.



Any document bearing on any side thereof any marks such as (but not limited to)



initials, stamped indicia, comments or notations, of any character and not a part of



the   original    text    or photographic           reproduction      thereof,     is   to   be     considered      and



produced as a separate document.




           The documents to be produced are:


(a)        Copies of ALL narratives of medical procedure or treatment, doctors' notes, nurses' notes,



chiropractic notes, physical therapy notes, travel cards, progress notes, x-ray reports, diagnostic



reports,    insurance    forms,    all   portions   of   file   folders   and   or/jackets,    patient     information



questionnaires     or    other    similar   documents      (regardless    of    whether      they   may    be    labeled



"confidential"), bills, correspondence and any other documents regarding ALL treatment rendered



to Hannah Scott, ANY injury, sickness, event, accident, incident or otherwise.
          Case 1:19-cv-04330-LMM Document 29 Filed 12/20/19 Page 7 of 7




(b)      ALL bills for treatment provided to Hannah Scott and any record showing who paid said



bills.



( c)     ANY key, chart, ledger or other document which describes the billing codes used by you



or your accounting system to describe the treatment rendered Hannah Scott on said b i l l s .
